Name: 80/660/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission in respect of the implementation of the budget of the European Communities for the 1978 financial year and the supplementary and amending budgets and the report of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D066080/660/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission in respect of the implementation of the budget of the European Communities for the 1978 financial year and the supplementary and amending budgets and the report of the Court of Auditors Official Journal L 180 , 14/07/1980 P. 0019++++DECISION OF THE EUROPEAN PARLIAMENT OF 23 MAY 1980 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET OF THE EUROPEAN COMMUNITIES FOR THE 1978 FINANCIAL YEAR AND THE SUPPLEMENTARY AND AMENDING BUDGETS AND THE REPORT OF THE COURT OF AUDITORS ( 80/660/EEC , EURATOM , ECSC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78G THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180B THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS AND THE FINANCIAL STATEMENTS FOR THE ACCOUNTANCY PROCEDURES IN RESPECT OF THE BUDGET FOR THE 1978 FINANCIAL YEAR , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1978 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC . 1-567/79 ) , HAVING REGARD TO THE COUNCIL RECOMMENDATION ON THE GRANTING OF A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET AND OF THE AMENDING AND SUPPLEMENTARY BUDGETS FOR THE 1978 FINANCIAL YEAR ( DOC . 1-77/80 ) , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL , THE ANNEXED WORKING DOCUMENTS ON THE VARIOUS COMMUNITY POLICY SECTORS , AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-150/80 ) AND ANNEXES , *EUA*EUA* 1 . NOTES THAT : *** ( A ) ESTIMATES OF REVENUE FOR THE 1978 FINANCIAL YEAR TOTALLED**12 362 654 592,00* MADE UP AS FOLLOWS : *** OWN RESOURCES*6 896 000 000,00** CONTRIBUTIONS PROVIDED FOR IN THE DECISION OF 21 APRIL 1970*5 341 382 366,00** OTHER*125 272 226,00** ( B ) ESTIMATES OF EXPENDITURE FOR THE 1978 FINANCIAL YEAR TOTALLED**12 362 654 592,00* 2 . NOTES THAT : *** THE SURPLUS OF THE 1978 FINANCIAL YEAR TO BE CARRIED FORWARD ( 1 ) AMOUNTED TO**41 618 638,39* COMPRISED AS FOLLOWS : *** REVENUE COLLECTED IN RESPECT OF 1978*12 181 666 326,45** PAYMENTS MADE AGAINST APPROPRIATIONS FOR 1978*10 733 847 301,50** *EUA*EUA* APPROPRIATIONS FOR 1978 CARRIED FORWARD*1 527 721 076,53** NET AMOUNT RESULTING FROM CANCELLATIONS OF APPROPRIATIONS CARRIED FORWARD FROM PREVIOUS FINANCIAL YEARS*166 581 492,06** DEFICIT ARISING ON CONVERSION OF THE BALANCE SHEET AT 31 DECEMBER 1977 INTO EUA ON 1 JANUARY 1978*45 060 802,09** 3 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNTS : *** ( A ) REVENUE : *** - ENTITLEMENTS ESTABLISHED FOR THE 1978 FINANCIAL YEAR**12 188 984 757,72* - ENTITLEMENTS COLLECTED AT 31 DECEMBER 1978**11 884 191 574,11* BROKEN DOWN AS FOLLOWS : *** 1 . AMOUNTS COLLECTED FROM THE ENTITLEMENTS FOR THE FINANCIAL YEAR**12 181 666 326,45* BROKEN DOWN AS FOLLOWS : *** OWN RESOURCES*6 674 219 710,84** CONTRIBUTIONS UNDER THE DECISION OF 21 APRIL 1970*5 340 296 846,66** OTHER*167 149 768,95** 2 . AMOUNTS COLLECTED FROM ENTITLEMENTS CARRIED FORWARD FROM THE PRECEDING FINANCIAL YEAR** ( 297 474 752,34 ) * MADE UP AS FOLLOWS : *** OWN RESOURCES*16 991 387,60** CONTRIBUTIONS PROVIDED FOR UNDER THE DECISION OF 21 APRIL 1970* ( 364 466 139,94 ) ** OTHER*50 000 000,00** ( B ) EXPENDITURE ( PAYMENTS SHOWN IN THE ACCOUNTS FOR THE FINANCIAL YEAR ) **10 733 847 301,50* 4 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISION GRANTING A DISCHARGE AND REQUESTS THE INSTITUTIONS TO REPORT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS IN ACCORDANCE WITH ARTICLE 85 OF THE FINANCIAL REGULATION ; 5 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION AND TO FORWARD THEM TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR THEIR PUBLICATION IN THE " L " SERIES OF THE OFFICIAL JOURNAL . STRASBOURG , 23 MAY 1980 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL ( 1 ) IN ACCORDANCE WITH ARTICLE 15 OF REGULATION ( EEC , EURATOM , ECSC ) NO 2891/77 ( OJ NO L 336 , 27 . 12 . 1977 , P . 1 ) .